ON MOTION FOR CLARIFICATION, AND MOTION FOR REHEARING OR CERTIFICATION
JOANOS, Judge.
Appellee Primeco, Inc. (Primeco) has filed a motion for clarification of the opinion issued with regard to this case on December 31, 1997. Primeco asks that we edit or delete the second sentence in the first full paragraph on page 3 of the opinion, to reflect that a determination regarding the functioning or malfunctioning of the highlift has not been made. We grant the motion for clarification, and substitute the following sentence for the second sentence which appears in the first full paragraph on page 3 of the opinion: “While he was working on the highlift, Babin fell to his death.”
We deny in all respects the motion for rehearing or for certification of a question to the Florida Supreme Court filed by appellee North Florida Shipyard, Inc. (NFS).
BOOTH and VAN NORTWICK, JJ., concur.